UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (96.6%) (a) Shares Value Aerospace and defense (0.6%) HEICO Corp. (S) 8,300 $360,303 Sparton Corp. (NON) 25,000 335,000 Airlines (0.4%) Alaska Air Group, Inc. (NON) 8,700 556,452 Auto components (0.8%) Cooper Tire & Rubber Co. 37,500 962,250 Biotechnology (2.3%) BioMarin Pharmaceuticals, Inc. (NON) (S) 9,000 560,340 Cubist Pharmaceuticals, Inc. (NON) 24,344 1,139,786 Gentium SpA ADR (Italy) (NON) (S) 15,788 130,093 Lexicon Pharmaceuticals, Inc. (NON) 81,216 177,051 PDL BioPharma, Inc. 35,400 258,774 Pharmacyclics, Inc. (NON) 3,400 273,394 Spectrum Pharmaceuticals, Inc. (S) 19,818 147,842 United Therapeutics Corp. (NON) (S) 3,670 223,393 Building products (0.9%) Trex Co., Inc. (NON) (S) 22,800 1,121,304 Capital markets (2.4%) HFF, Inc. Class A (S) 44,000 876,920 Safeguard Scientifics, Inc. (NON) 30,900 488,220 Virtus Investment Partners, Inc. (NON) 4,500 838,260 Walter Investment Management Corp. (NON) 20,700 771,075 Chemicals (5.8%) American Vanguard Corp. 17,451 532,954 Axiall Corp. 7,500 466,200 Chemtura Corp. (NON) 28,700 620,207 Innophos Holdings, Inc. 11,749 641,025 Innospec, Inc. 20,648 914,293 Koppers Holdings, Inc. (S) 15,300 672,894 Landec Corp. (NON) 49,200 711,924 LSB Industries, Inc. (NON) 36,305 1,262,688 PolyOne Corp. 33,502 817,784 Tronox, Ltd. Class A 10,500 208,005 W.R. Grace & Co. (NON) 5,053 391,658 Commercial banks (0.4%) Eagle Bancorp, Inc. (NON) 21,400 468,446 Commercial services and supplies (1.3%) G&K Services, Inc. Class A 6,800 309,468 InnerWorkings, Inc. (NON) 38,388 581,194 KAR Auction Services, Inc. 34,400 689,032 Communications equipment (4.5%) Arris Group, Inc. (NON) 21,000 360,570 Aruba Networks, Inc. (NON) 23,383 578,495 Brocade Communications Systems, Inc. (NON) 47,700 275,229 CalAmp Corp. (NON) 44,817 491,642 EchoStar Corp. Class A (NON) 48,835 1,903,095 InterDigital, Inc. 6,279 300,325 Ixia (NON) 18,426 398,739 Plantronics, Inc. 11,900 525,861 Polycom, Inc. (NON) 38,200 423,256 Procera Networks, Inc. (NON) 30,300 360,267 Computers and peripherals (0.2%) Silicon Graphics International Corp. (NON) 19,984 274,780 Construction and engineering (0.2%) Great Lakes Dredge & Dock Corp. 36,300 244,299 Construction materials (0.8%) Eagle Materials, Inc. 15,400 1,026,102 Consumer finance (1.6%) Cash America International, Inc. 5,900 309,573 Credit Acceptance Corp. (NON) 5,600 683,984 Portfolio Recovery Associates, Inc. (NON) 4,000 507,680 World Acceptance Corp. (NON) (S) 6,300 540,981 Containers and packaging (0.5%) Sealed Air Corp. 25,000 602,750 Distributors (0.9%) Core-Mark Holding Co., Inc. 12,600 646,506 VOXX International Corp. (NON) 47,847 512,441 Diversified consumer services (0.9%) Bright Horizons Family Solutions, Inc. (NON) 16,200 547,398 Grand Canyon Education, Inc. (NON) 20,700 525,573 Electrical equipment (2.8%) AZZ, Inc. 14,400 694,080 EnerSys (NON) (S) 15,600 711,048 Franklin Electric Co., Inc. 36,794 1,235,175 Generac Holdings, Inc. 25,779 911,030 Electronic equipment, instruments, and components (1.0%) FEI Co. (S) 6,660 429,903 MTS Systems Corp. 13,733 798,574 Energy equipment and services (1.6%) Helix Energy Solutions Group, Inc. (NON) 46,412 1,061,907 Key Energy Services, Inc. (NON) (S) 56,850 459,348 McDermott International, Inc. (NON) 41,300 453,887 Food and staples retail (0.6%) Roundy's, Inc. 59,600 391,572 United Natural Foods, Inc. (NON) 7,600 373,920 Food products (1.1%) Hain Celestial Group, Inc. (The) (NON) (S) 8,400 513,072 Pinnacle Foods, Inc. (NON) 12,481 272,864 S&W Seed Co. (NON) (S) 50,900 534,959 Health-care equipment and supplies (6.0%) Accuray, Inc. (NON) (S) 82,200 381,408 Alere, Inc. (NON) 27,900 712,287 Align Technology, Inc. (NON) 12,600 422,226 Conmed Corp. 23,296 793,462 Cyberonics, Inc. (NON) (S) 6,000 280,860 GenMark Diagnostics, Inc. (NON) (S) 34,478 445,456 Greatbatch, Inc. (NON) 27,482 820,887 Haemonetics Corp. (NON) (S) 13,900 579,074 Hill-Rom Holdings, Inc. 14,500 510,690 Insulet Corp. (NON) 15,100 390,486 RTI Biologics, Inc. (NON) 88,508 348,722 STAAR Surgical Co. (NON) 116,020 653,193 Steris Corp. 13,100 545,091 TearLab Corp. (NON) (S) 42,800 295,320 Trinity Biotech PLC ADR (Ireland) 22,800 384,864 Health-care providers and services (3.0%) Amedisys, Inc. (NON) (S) 19,800 220,176 AmSurg Corp. (NON) 11,141 374,783 Bio-Reference Labs, Inc. (NON) (S) 6,900 179,262 Centene Corp. (NON) 5,868 258,427 Community Health Systems, Inc. 7,500 355,425 HealthSouth Corp. (NON) (S) 20,100 530,037 Magellan Health Services, Inc. (NON) 7,200 342,504 Providence Service Corp. (The) (NON) 33,700 623,113 WellCare Health Plans, Inc. (NON) 14,050 814,338 Health-care technology (1.4%) athenahealth, Inc. (NON) 6,061 588,159 Computer Programs & Systems, Inc. 4,967 268,764 HMS Holdings Corp. (NON) (S) 15,700 426,255 MedAssets, Inc. (NON) 26,800 515,900 Hotels, restaurants, and leisure (3.3%) AFC Enterprises (NON) 34,237 1,243,830 Brinker International, Inc. (S) 18,700 704,055 Domino's Pizza, Inc. 6,600 339,504 Fiesta Restaurant Group, Inc. (NON) 6,036 160,377 Marcus Corp. 26,800 334,732 Papa John's International, Inc. (NON) (S) 11,000 680,020 Six Flags Entertainment Corp. 3,600 260,928 Town Sports International Holdings, Inc. 46,192 436,976 Household durables (1.4%) La-Z-Boy, Inc. (S) 34,200 645,354 Ryland Group, Inc. (The) (S) 13,500 561,870 Tempur-Pedic International, Inc. (NON) 10,800 536,004 Insurance (0.7%) Genworth Financial, Inc. Class A (NON) 87,500 875,000 Internet and catalog retail (0.3%) HSN, Inc. (S) 6,662 365,477 Internet software and services (2.6%) Cornerstone OnDemand, Inc. (NON) (S) 11,800 402,380 Demand Media, Inc. (NON) (S) 21,500 185,545 IntraLinks Holdings, Inc. (NON) 101,300 644,268 LivePerson, Inc. (NON) (S) 27,600 374,808 NIC, Inc. 27,300 523,068 OpenTable, Inc. (NON) 6,000 377,880 SciQuest, Inc. (NON) 12,000 288,480 ValueClick, Inc. (NON) 16,900 499,395 IT Services (2.2%) Acxiom Corp. (NON) 23,400 477,360 CSG Systems International, Inc. (NON) 10,900 230,971 Global Cash Access Holdings, Inc. (NON) 57,200 403,260 InterXion Holding NV (Netherlands) (NON) 20,700 501,354 Mantech International Corp. Class A 14,100 378,867 MAXIMUS, Inc. 5,000 399,850 NeuStar, Inc. Class A (NON) 6,681 310,867 Leisure equipment and products (0.4%) Brunswick Corp. (S) 10,104 345,759 Sturm Ruger & Co., Inc. (S) 3,082 156,350 Machinery (4.2%) Altra Holdings, Inc. 22,200 604,284 Chart Industries, Inc. (NON) 7,871 629,759 Greenbrier Companies, Inc. (NON) (S) 26,800 608,628 Kadant, Inc. (NON) 16,800 420,000 L.B. Foster Co. Class A 11,344 502,426 Navistar International Corp. (NON) 9,600 331,872 Standex International Corp. 12,600 695,772 TriMas Corp. (NON) 24,682 801,425 Valmont Industries, Inc. 4,400 691,988 Media (1.0%) Carmike Cinemas, Inc. (NON) 31,100 563,532 Sinclair Broadcast Group, Inc. Class A 35,747 723,519 Metals and mining (0.3%) Horsehead Holding Corp. (NON) 34,600 376,448 Multiline retail (0.4%) Big Lots, Inc. (NON) 14,800 521,996 Oil, gas, and consumable fuels (2.9%) CVR Energy, Inc. (Escrow) (F) 26,639 — Gulfport Energy Corp. (NON) 4,700 215,401 Kodiak Oil & Gas Corp. (NON) 59,500 540,855 Rosetta Resources, Inc. (NON) 12,013 571,579 Swift Energy Co. (NON) (S) 13,876 205,504 Tesoro Corp. 10,800 632,340 Vaalco Energy, Inc. (NON) 61,900 469,821 W&T Offshore, Inc. 25,194 357,755 Western Refining, Inc. 17,830 631,360 Paper and forest products (0.3%) Buckeye Technologies, Inc. 11,300 338,435 Personal products (0.6%) Prestige Brands Holdings, Inc. (NON) 31,500 809,235 Pharmaceuticals (4.4%) Endo Health Solutions, Inc. (NON) 11,800 362,968 Hi-Tech Pharmacal Co., Inc. (S) 8,748 289,646 Impax Laboratories, Inc. (NON) 19,900 307,256 Jazz Pharmaceuticals PLC (NON) 26,605 1,487,486 Medicines Co. (The) (NON) 15,518 518,612 Obagi Medical Products, Inc. (NON) 39,622 782,535 Questcor Pharmaceuticals, Inc. 6,400 208,256 Salix Pharmaceuticals, Ltd. (NON) 6,182 316,395 Santarus, Inc. (NON) 18,800 325,804 ViroPharma, Inc. (NON) 20,424 513,868 Warner Chilcott PLC Class A 27,000 365,850 Professional services (2.8%) Acacia Research Corp. (NON) 8,187 247,002 Barrett Business Services, Inc. 11,900 626,654 Corporate Executive Board Co. (The) 7,400 430,384 On Assignment, Inc. (NON) 27,300 690,963 TrueBlue, Inc. (NON) 50,100 1,059,114 WageWorks, Inc. (NON) 18,687 467,736 Real estate investment trusts (REITs) (4.2%) American Capital Mortgage Investment Corp. 23,200 599,720 Apollo Commercial Real Estate Finance, Inc. 26,400 464,376 Apollo Residential Mortgage, Inc. 13,000 289,770 CBL & Associates Properties, Inc. (S) 28,900 682,040 Geo Group, Inc. (The) 15,654 588,903 Omega Healthcare Investors, Inc. (S) 24,800 752,928 PS Business Parks, Inc. 8,000 631,360 Select Income REIT 23,700 626,865 Sun Communities, Inc. (S) 12,700 626,491 Real estate management and development (0.8%) St. Joe Co. (The) (NON) (S) 47,618 1,011,883 Road and rail (2.0%) Avis Budget Group, Inc. (NON) 45,491 1,266,015 Con-way, Inc. 17,000 598,570 Swift Transportation Co. (NON) (S) 46,168 654,662 Semiconductors and semiconductor equipment (3.4%) Integrated Silicon Solutions, Inc. (NON) 34,400 315,448 Microsemi Corp. (NON) 17,100 396,207 Omnivision Technologies, Inc. (NON) (S) 21,076 290,427 Photronics, Inc. (NON) (S) 75,292 502,951 RF Micro Devices, Inc. (NON) (S) 105,700 562,324 Rudolph Technologies, Inc. (NON) 54,100 637,298 Semtech Corp. (NON) 13,500 477,765 Silicon Image, Inc. (NON) 111,800 543,348 Teradyne, Inc. (NON) 36,071 585,072 Software (8.7%) Actuate Corp. (NON) 116,902 701,412 Aspen Technology, Inc. (NON) (S) 19,437 627,621 Bottomline Technologies, Inc. (NON) (S) 24,000 684,240 BroadSoft, Inc. (NON) (S) 5,200 137,644 Commvault Systems, Inc. (NON) (S) 11,300 926,374 Infoblox, Inc. (NON) 23,686 513,986 Manhattan Associates, Inc. (NON) 13,130 975,428 Mentor Graphics Corp. (NON) 36,900 666,045 MicroStrategy, Inc. Class A (NON) 4,600 464,968 Netscout Systems, Inc. (NON) 23,600 579,852 PTC, Inc. (NON) 23,100 588,819 QLIK Technologies, Inc. (NON) 17,300 446,859 Rovi Corp. (NON) 24,100 515,981 Sourcefire, Inc. (NON) 8,900 527,147 SS&C Technologies Holdings, Inc. (NON) 21,903 656,652 Tangoe, Inc. (NON) 18,400 227,976 Tyler Technologies, Inc. (NON) 12,600 771,876 Ultimate Software Group, Inc. (NON) 10,197 1,062,120 Specialty retail (3.9%) ANN, Inc. (NON) 15,900 461,418 Buckle, Inc. (The) (S) 5,253 245,052 Cabela's, Inc. (NON) 3,000 182,340 Destination Maternity Corp. 29,800 697,320 Francesca's Holdings Corp. (NON) (S) 16,600 475,756 Genesco, Inc. (NON) 8,288 498,026 Lumber Liquidators Holdings, Inc. (NON) 4,300 301,946 Pier 1 Imports, Inc. (S) 13,900 319,700 Select Comfort Corp. (NON) 19,000 375,630 Sonic Automotive, Inc. Class A (S) 38,028 842,700 Tile Shop Holdings, Inc. (NON) (S) 21,100 443,311 Textiles, apparel, and luxury goods (0.3%) Crocs, Inc. (NON) 24,400 361,608 Thrifts and mortgage finance (1.5%) BofI Holding, Inc. (NON) (S) 18,237 654,344 Heritage Financial Group, Inc. 25,900 375,032 Nationstar Mortgage Holdings, Inc. (NON) 16,200 597,780 Security National Financial Corp. Class A (NON) 32,300 231,914 Trading companies and distributors (2.0%) Beacon Roofing Supply, Inc. (NON) (S) 26,805 1,036,281 DXP Enterprises, Inc. (NON) (S) 11,450 855,315 TAL International Group, Inc. 14,600 661,526 Total common stocks (cost $96,405,702) SHORT-TERM INVESTMENTS (20.0%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 20,998,264 $20,998,264 Putnam Short Term Investment Fund 0.08% (AFF) 4,017,163 4,017,163 Total short-term investments (cost $25,015,427) TOTAL INVESTMENTS Total investments (cost $121,421,129) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2012 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $125,354,280. (b) The aggregate identified cost on a tax basis is $121,675,193, resulting in gross unrealized appreciation and depreciation of $27,764,234 and $3,288,243, respectively, or net unrealized appreciation of $24,475,991. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $4,295,284 $25,332,057 $29,627,341 $2,067 $— Putnam Short Term Investment Fund * — 7,057,164 3,040,001 289 4,017,163 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $20,552,009. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $20,998,264, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $16,979,258 $— $— Consumer staples 2,895,622 — — Energy 5,599,757 — — Financials 14,493,545 — — Health care 21,450,518 — — Industrials 21,628,761 — — Information technology 28,504,929 — — Materials 9,583,367 — — Total common stocks — — Short-term investments 4,017,163 20,998,264 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
